Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-16 have been amended. Claims 1-16 have been examined.

2.	Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive.

Claim Interpretation
4.	Claims 1-14 have been amended and are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

5.	For claims 2 and 12-14, the “or” limitations have been given the broadest, reasonable interpretation of only requiring a single element from the given options in order to satisfy the requirements of the limitation.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
7.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites the limitation “deny the application”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “at least one processor” and “at least one memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “deny” in the context of the claim encompasses the user deciding if an application should be denied based on the number of times an application has been accepted. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Metal Processes” grouping of abstract ideas.

	This judicial exception is not integrated into a practical application because the claim does not recite any additional elements which integrate the abstract idea into a practical application. The additional claimed elements (claim 1 – “accept...an application”; claim 2 – “notification or disconnection”; claims 3-14 - different criteria for acceptance or denial of the application) are merely insignificant extra-solution activity to the abstract idea. The other additional elements (claim 1 – “at least one processor” and “at least one memory”; claim 16 – “non-transitory storage medium”) are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of denying an application) such that it amounts no more than mere instructions to apply the abstract idea using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to integration of the abstract idea into a practical application, the additional elements of extra solution activity and using a processor to perform both the denying amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	Claims 1, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawing et al. (U.S. Patent Application Publication 2002/0112150; hereafter “Lawing”).
	For claims 1 and 15-16, Lawing teaches a management apparatus, method and non-transitory storage medium storing a program comprising:
	at least one memory configured to store instructions (note paragraph [0023], program can be stored in local or network memory); and
	at least one processor configured to execute the instructions (note paragraph [0021], clients use processors) to:
	accept, from an applicant, an application intended not to change a software configuration of a device (note paragraph [0043], start tool receives an application to postpone the updated software installation from the user); and
	deny the application based on a number of times of applications accepted (note paragraph [0043], deferment is denied after a limit, e.g. 5 deferments, have been accepted).

	For claim 11, Lawing teaches claim 1, wherein the at least one processor is further configured to execute the instructions to deny the application based on the number of applications made for the same reason out of the applications (note paragraph [0043], deferment denied after 5  times has clicked postpone installation on the prompt, i.e. same reason).


10.	Claims 1-5 and 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward et al. (U.S. Patent Application Publication 2019/0245880; hereafter “Ward”).
	For claims 1 and 15-16, Ward teaches a management apparatus, method and non-transitory storage medium storing a program comprising:
	at least one memory configured to store instructions (note paragraphs [0031] and [0061], instructions stored in memory); and
	at least one processor configured to execute the instructions (note paragraph [0028],processors) to:
	accept, from an applicant, an application intended not to change a software configuration of a device (note paragraphs [0040] and [0042], system receives a request from a user that wants an exception from vulnerability remediation. e.g. software updates); and
	deny the application based on a number of times of applications accepted by the acceptance unit (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60).


	For claim 2, Ward teaches claim 1, wherein the at least one processor is further configured to execute the instructions to notify or disconnect the device from a network when denying the application (note paragraphs [0040]-[0041] and [0045], remediation consequences include notification to the owner and disconnecting the device from the network).

	For claim 3, Ward teaches claim 1, wherein the at least one processor is further configured to execute the instructions to deny the application on the applicant basis based on the number of times of applications made by the same applicant (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60 made by the same component).

	For claim 4, Ward teaches claim 3, wherein the at least one processor is further configured to execute the instructions to accept the application targeted to a plurality of devices and made by the same applicant (note paragraph [0046], an organization may Y number of servers with the same software vulnerability), and deny the application made by the applicant based on the number of times of applications made by the same applicant (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60 made by same organization).

	For claim 5, Ward teaches claim 1, wherein the at least one processor is further configured to execute the instructions to deny the application targeted to the same device on the device basis based on the number of times of applications targeted to the same device (note paragraphs [0050]-[0051] and [0054],monitoring is performed periodically, e.g. daily, which produces a number of exception acceptances during days 45-60 and then denies the exception application after day 60 made to the same device).

	For claim 8, Ward teaches claim 1, wherein the at least one processor is further configured to execute the instructions to accept the application responding to a change instruction indicating a change of the software configuration of the device (note paragraphs [0040]-[0041], [0047] and [0049], system monitors for new components that automatically meet the criteria for an exception application; system sends notification for remediation), and deny the application based on a point of time related to the change instruction and a point of time when the application was made (note paragraphs [0041], [0047] and [0054], exception application is denied after a deadline, e.g. 60 days).

	For claim 9, Ward teaches claim 8, wherein the at least one processor is further configured to execute the instructions to deny the application based on a period between a point of time when the change instruction was provided and the point of time when the application was made (note paragraphs [0040] and [0054], deadline is a set number of days after the notification for implementing remediation plan).

	For claim 10, Ward teaches claim 8, wherein the change instruction indicates a change of the software configuration by a deadline for change (note paragraph [0040], notification for remediation includes deadline), and wherein the at least one processor is further configured to execute the instructions to deny the application based on a period between the point of time when the application was made and the deadline for change (note paragraph [0054], exception application is denied after remediation deadline).

	For claim 12, Ward teaches claim 1, wherein the at least one processor is further configured to execute the instructions to notify or disconnect  the device from a network when the number of times of applications or the difference number of times exceeds a first threshold (note paragraph [0040], notification is sent when application exceeds a zero threshold), and notify or disconnect the device from the network when the number of times of application or the difference number of times exceeds a second threshold that is greater than the first threshold (note paragraph [0054], exception application is denied and device disconnected after second threshold, e.g. 60 days).

	For claim 13, Ward teaches claim 1, wherein the at least one processor is further configured to execute the instructions to notify or disconnect the device from a network when the number of times of applications made by the same applicant exceeds a first threshold or when the number of times of applications targeted to the same device exceeds a second threshold (note paragraph [0040], notification is sent when application exceeds a zero threshold), and notify or disconnect the device from the network when the number of times of applications made by the same applicant exceeds the first threshold and the number of times of applications targeted to the same device exceeds the second threshold (note paragraph [0054], exception application is denied and device disconnected after second threshold, e.g. 60 days).

	For claim 14, Ward teaches claim 8, wherein the at least one processor is further configured to execute the instructions to notify or disconnect the device from a network when the number of times of applications or the difference number of times exceeds a first threshold or when a period between a point of time related to the change instruction and a point of time of the application is less than a second threshold (note paragraph [0040], notification is sent when application exceeds a zero threshold), and notify or disconnect the device from a network when the number of times of applications or the difference number of times exceeds the first threshold and the period between the point of time related to the change instruction and the point of time of the application is less than the second threshold (note paragraph [0054], exception application is denied and device disconnected after second threshold, e.g. 60 days)

Double Patenting
11.	Application No. 16/975948 was abandoned on 04/08/2022 for failing to respond to an Office Action dated 04/08/2022, thus the provisional nonstatutory double patenting rejection of Claims 1-2 and 8-16 of the instant application is moot.
	Revival of Application No. 16/975948 may lead to reinstatement of the provisional nonstatutory double patenting in the instant application.

Response to Arguments
12.	Applicant argues “Claim 1 is not directed to an abstract idea” (note Remarks, pages 6-7).
	Examiner disagrees. As noted in the rejection above, for claim 1, the limitation “deny the application based on a number of applications accepted” is broad enough to be performed as a mental process. For example, an administrator can easily decide if a user is eligible for an exception based on the number of times the user has been granted an exception in the past. The other components of the claim 1:
	“at least one memory”, “at least one processor” are generic computer components; and
	“accept, from an applicant, an application intended not to change a software configuration of a device” is just insignificant extra-solution activity of receiving data that is related to the mental process.
	Therefore, the claims are directed towards a mental process, which is an abstract idea. 

	Applicant argues “claim 1 is sufficiently integrated into a practical application” (note Remarks, pages 7-8).
	Examiner disagrees. As noted above, claim 1 merely recites generic computer components which amount to instructions to implement the abstract idea on a computer. This does not integrate the abstract idea into a program application.
	Applicant asserts claim 1 is integrated into a practical application “as it improves, for example, currently existing management apparatuses” (note Remarks, page 8). However, merely making a decision to deny an application does not improve the function of the computer itself. The claim does not reflect any technological improvement in the software configuration technology.
	Therefore, the claims are not integrated into a practical application and are not directed towards eligible subject matter.


	Applicant argues, “Lawing does not at least disclose or suggest denying an application based on a number of times of applications accepted” (note Remarks, pages 8-9).
	Examiner disagrees. In paragraph [0043], Lawing discloses a workstation that prompts the user to install an updated software version or application, i.e. “to change a software configuration of a device”. The user can answer the prompt with a request, i.e. “an application” to defer the installation, i.e. “an application intended not to change a software configuration of a device”. The system sets a limit on the number times a user can defer installation and the installation occurs without user approval, i.e. “deny the application based on a number times of application accepted”. This is further shown in claim 28 which states “sending a message to the workstation to initiate installation of the application without approval after a tracking a predetermined number of deferrals”.

	Applicant asserts “As a result, Lawing denies a deferment based on the number of deferments. Therefore, Lawing does not at least disclose or suggest denying an application based on a number of times of applications accepted” (note Remarks, pages 8-9). However, Applicant has not explained how “denying a deferment” of Lawson is different from “denying an application” of the claims.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Since Lawing discloses a workstation accepting a user request to defer a software installation, Lawing teaches “accept, from an applicant, an application intended not to change a software configuration of a device” as required by the claims.
	Since Lawing discloses the system counts the number of deferments and installs the software without user approval, Lawing teaches “deny the application based on a number of times of applications accept” as required by the claims.


	Applicant argues, “Ward does not at least disclose or suggest denying an application based on a number of times of applications accepted” (note Remarks, page 9).
	Examiner disagrees. In paragraph [0040], Ward discloses a system for vulnerability remediation that includes software updates, i.e. “to change a software configuration of a device”. Paragraph [0042] discloses that a user may request a remediation exception, i.e. “accept, from an applicant, an application intended not to change a software configuration of a device”.
	In paragraphs [0050]-[0051] and [0054], Ward further discloses the system may periodically monitor the exceptions and exceptions have different number of day thresholds limits. The exception is allowed for a certain number of days, i.e. “a number of times of applications accepted”. The system will remove the exception and force the network component into vulnerability remediation if exceeds an example threshold of 60 days, i.e. “deny the application based on a number of times of applications accepted”.

	Applicant asserts, “As a result, Ward discloses that Z applications are monitored and may move Z applications to a remediation process after a specific time period has occurred. Therefore, Ward does not at least disclose or suggest denying an application based on a number of times of applications accepted” (note Remarks, page 9). However, Applicant has not explained how “denying an exception” after a certain number of days of Ward is different from “denying an application” of the claims.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Since Ward discloses a system accepting a user request for an exception to a software update, Ward teaches “accept, from an applicant, an application intended not to change a software configuration of a device” as required by the claims.
	Since Ward discloses the system periodically monitors the exceptions and revokes the exception after a certain number of days, Ward teaches “deny the application based on a number of times of applications accept” as required by the claims.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438